Title: To John Adams from Rufus King, 12 July 1818
From: King, Rufus
To: Adams, John


				
					Dear Sir,
					Jamaica L. I. July 12. 1818
				
				As none of the Eminent Statesmen of the Country was more Early, or deeply impressed by the great importance of our national Fisheries, and navigation; and as no one has made more constant Exertions, than you have done, to Establish these Rights; I have taken the Liberty to send you a copy of a Speech that I delivered in the Senate during the last session of Congress, upon an occasion, in which, the examination of our past Efforts to adjust a mutually beneficial Intercourse with England, and to provide for the Security of our maritime Rights became necessary.In making this Examination I was obliged to abridge the view that I took of the subject, and to allude, which I endeavoured to do with much caution, to the influence of the differences that have existed between our  political parties. The Sketch, tho’ an imperfect one, will suffice with you. Who, better than any one, can determine how far my Recollections are correct, and whether my views of national Policy are such as the Circumstances of the Times and the irresistable Progress of our national Affairs will justify.Having for many years, a part of them, during your administration, in the public affairs abroad, been withdrawn from the knowledge of public men and measures which is most advantageously acquired by personal association with them; it has afforded me great satisfaction since my  Return to the Senate, where under your Eye I passed the seven Eventful years that immediately followed its organization, to perceive the abundant Evidence which exists of the Progress that has been made in the formation, and defusion of national opinions, national attachments, and national Character: a Progress so absolute, that apprehensions concerning a Disunion of the States may be Safely dismissed, no nation being more homogenous or more firmly united—The admission of new States into the Union in the west varies the geographical Balance of Power between the States: but as those new States are composed of Inhabitants proceeding out from the old ones, and are thus connected with, and tied to, them; as this connextion is moreover Strengthened by common habits, manners, and usages, and by frequent intermarriages the whole are becoming fast bound together by a Bond “Stronger than Hooks of Steel”—that there is no error in this confident Opinion may be inferred were other Proofs wanting, from the unanimity with which our maritime Rights, and the Establishment of a navy, are asserted, and supported by the western  States—these  dispositions must be regarded as generous Tokens of national attachment, as well as distinguished proofs of the Prevalence of a sound and Enlightened national Policy.With this temper in the west, which is Equally felt and expressed in the south, it has been, with  Disappointment, as well as Regret, that I have observed some of the Representatives of Massachusetts, to shew less zeal on the Subject of navigation, in which she holds the first Rank, than could have been imputed; balancing other, and doubtful, and merely local Interests, against this infallible means of national Security and Dominion—Independent of these motives, other and powerful Considerations may be supposed to have influence with the Representatives of a State, which whether in council, or in the Field, was behind none of the associates, in the memorable struggle that established our freedom—It is by Dominion upon the Ocean that not only national Safety but national Glory are to be attained; and it is by this Process chiefly, that the eastern States, will be enabled to retain that influence and authority in the national Councils, which, with so much public advantage, they have formerly possessed. Cicero said of Pompey, at the last Crisis of the Republic “omne concilium Themistocleum est—; existimat enim, qui mare teneat, eum necesse rerum potiri; itaque navalis apparatus ei semper antiquissima cura fuit”— and is it massachusetts, that calls this Opinion in Question?But I must return from this digression, into which Early attachments may have drawn me; my purpose was to submit to your correction the peech which I have the honor to send you, and to avail myself of the opportunity of renewing to you, the assurance of the high Respect & Esteem with which I have the honor to be Dr Sir yr most obt. & faithful servant
					Rufus King
				
				
   ad Atticum Lib. X. Epist. VIII

			